Title: From George Washington to Sharp Delany and Others, 20 March 1795
From: Washington, George
To: Delany, Sharp,Others


        
          [20 March 1795]
        
        Pursuant to an Act of Congress passed on the third instant authorizing the President of the United States in cases connected with the security of the commercial interests thereof and for public purposes only, to permit the exportation of arms, cannon and military stores—Permission is hereby given, for the exportation of the arms cannon and military stores exhibited in the invoice hereto annexed.
        Given in the City of Philadelphia, the twentieth day of March, in the year of our Lord, one thousand seven hundred and ninety five.
        
          Go. Washington
        
      